Title: To James Madison from Elias Vander Horst, 7 February 1803 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


7 February 1803, Bristol. Last wrote on 25 Sept. by the Cornelia, Captain Bliss. Has since received no letters from JM. Has been unable to obtain “the least satisfaction” for Messrs. Smiths, DeSaussure, and Darrell of Charleston for indigo plundered from the Commerce by the French privateer Tiger at St. Malo in May 1793. Quotes a 3 Feb. 1802 letter from Skipwith to Livingston stating that the papers Skipwith has are proof that the indigo was the property of the company but are not proof that the Tiger took it from the Commerce. Disagrees with Skipwith’s belief that the papers would not be admitted by French courts. Has written fully to Skipwith on the subject. Has had “a great deal of trouble with this vexatious matter” on behalf of the owners, who were not insured. “From the Specimen I have had of the very little attention which has been paid to it at Paris, I despair of succeeding from any further application there.” Hopes some arrangement has already been made between the U.S. and France allowing American citizens to recover property seized “in this Piratical manner.” “Messrs. Smith &C are urgent on this subject, I shall therefore consider myself as particularly obliged, if you will have the goodness to point out to me what means are now to be used to accomplish their wish, as experience teaches me to believe that any further application from me thro’ the Channel I have hitherto attempted will prove as fruitless as my former which have been so often repeated.” Is distressed at giving JM this trouble but believes the nature of the case will obtain JM’s indulgence. Encloses accounts of imports and exports in American ships in his district for the half year ending 31 Dec. 1802, a letter from King, some recent newspapers, and a London price current, which will inform JM of “what is now passing in this quarter.” Adds in a postscript that he has received a packet for JM from King, which he is forwarding by “this conveyance.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 3 pp. Docketed by Wagner as received 5 Apr. Enclosures not found. Another RC (ibid.), marked “Copy,” includes a 13 Feb. note in which Vander Horst stated that the ship’s detention by contrary winds afforded him the opportunity to send the enclosed papers (not found).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:599–600.



   
   For this case, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:170, 464.



   
   A full transcription of this document has been added to the digital edition.

